Citation Nr: 9913593	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
including basal cell carcinoma.

2.  Entitlement to service connection for a perforated 
eardrum.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for skin cancer and for a perforated eardrum.

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 1991).  

In June 1998, this case was remanded for an additional search 
for the appellant's post service medical records.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The record does not show competent objective evidence 
that skin cancer was present in service or within the first 
post service year.

2.  The earliest medical report noting a diagnosis of skin 
cancer, including basal cell carcinoma, is dated July 1977, 
over 32 years after the veteran's discharge from the service.  
There is no medical opinion, or other competent evidence, 
linking that diagnosis to the veteran's active military 
service.

3.  The veteran has not presented a plausible claim for 
service connection for skin cancer.

4.  The record does not show competent objective evidence 
that a chronic ear disorder, including a perforated eardrum, 
was incurred during service.  The veteran's discharge 
examination, dated December 1945, found no diseases or 
defects of the ears.

5.  The veteran has not presented a plausible claim for 
service connection for a perforated eardrum.


CONCLUSION OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for skin cancer, including basal cell 
carcinoma, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim. 38 
U.S.C.A. §§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303(b), 3.307, 3.309 (1998).

2.  The appellant has not presented a well-grounded claim for 
service connection for a perforated eardrum, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim. 38 U.S.C.A. §§ 
101(16), 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The third 
element can be satisfied under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).

Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Tumors, malignant, may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

II.  Factual Background

The veteran served on active duty in the United States Marine 
Corps from September 1943 to December 1945.  The RO has 
retrieved the veteran's service medical records and they 
appear to be complete.  The veteran's entrance examination, 
dated September 1943, noted essentially normal findings 
throughout.  In December 1945, the veteran's discharge 
examination was conducted.  The report of this examination 
noted that his skin, head, face and extremities were normal.  
The veteran's hearing ability was reported to be 40/40, 
bilaterally, using the watch test; 20/20, bilaterally, using 
the coin click test; and 15/15, bilaterally, using the 
whispered voice test.  Examination of veteran's ears revealed 
no diseases or defects.

In February 1997, the veteran filed his current claim for 
service connection for skin cancer and a perforated eardrum.  
Specifically, he alleged that he developed skin cancer while 
stationed on various islands in the South Pacific during his 
active duty service.  He also claimed that his eardrum was 
injured due to exposure to an artillery shell burst, which 
knocked him down, while stationed on Iwo Jima. 

Medical treatment reports, dated July 1977 through January 
1998, were submitted by the VA medical center in Memphis, 
Tennessee.  A review of these treatment reports revealed 
frequent treatment for skin problems, beginning in July 1977, 
including actinic keratoses and multiple excisions of basal 
cell carcinomas from the right upper back, both hands, both 
nostrils, forehead, neck, left and left upper lip, right 
malar area, both eyelids, and left arm.  An October 1978 
treatment noted that the veteran "works long hours in sun, 
[and] forgets to use sunscreen."  

In March 1998, a hearing was conducted before the Board.  At 
the hearing, the veteran testified that he began receiving 
treatment for his skin condition from J.T. Davis, M.D., 
shortly after his discharge from the service.  At that time, 
the veteran indicated that he had skin problems involving his 
arm and face.  As for his perforated eardrum, the veteran 
indicated that this condition was first noted by Dr. Davis.  
He testified that Dr. Davis informed him of "a big scar" on 
his eardrum shortly after his discharge from the service.  
The veteran also noted that this condition did not begin to 
hurt until "8 or 10 years ago."  

During the hearing, the veteran indicated that Dr. Davis had 
passed away and that his medical records were no longer 
available.  A subsequent request by the RO, dated July 1998, 
confirmed their unavailability.

III.  Analysis

The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on material 
issues of fact and law.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  The statement must be adequate to enable a claimant 
to understand the precise basis for the Board's decision, as 
well as to facilitate review by the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (the Court).  See Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  As the Court has pointed out, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A.  Service Connection for Skin Cancer

In this case, the appellant contends that he currently has 
skin cancer, including basal cell carcinoma, as a result of 
his active duty service.  The determinative issues presented 
by the claim are:(1) whether the veteran developed chronic 
skin cancer during service or within the first post service 
year; (2) whether he has a current disability; and, if so, 
(3) whether the current disability is etiologically related 
to the veteran's active during service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
all of the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
at 506; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the veteran manifested skin cancer during service 
or within the first post service year.  A review of the 
veteran's service medical records revealed no treatment for 
or complaints of skin cancer.  Although the veteran testified 
that he received treatment for skin cancer on his arm and 
face shortly after his discharge from the service, there is 
no objective medical evidence noting complaints of or a 
diagnosis of this condition.  The veteran's discharge 
examination, dated December 1945, noted that his skin, head, 
face and extremities were all normal.  The first objective 
evidence referring to any skin condition is dated July 1977, 
over 32 years after the veteran's discharge from the service.  
Accordingly, the Board concludes that the evidence of record 
does not show skin cancer during the veteran's active duty 
service or within the first post service year.

A review of the record also fails to show any nexus between 
the veteran's current skin cancer, including basal cell 
carcinoma, and his active duty service.  The first post 
service medical evidence noting treatment for skin cancer is 
dated July 1977, over 32 years after the veteran's discharge 
from the service.  A subsequent treatment report, dated 
October 1978, noted that the veteran "works long hours in 
sun, [and] forgets to use sunscreen."  There is no 
indication in the medical evidence of record that this 
condition developed during the veteran's active duty service. 

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied. See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

B.  Service Connection for Perforated Eardrum

In this case, the appellant contends that he incurred a 
perforated eardrum after having been exposed to an artillery 
blast during active duty service.  The determinative issues 
presented by the claim are:(1) whether the veteran suffered 
an ear injury during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to the veteran's active during service.  
The Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. at 506; see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the veteran incurred an ear disorder during 
service.  The veteran has reported that he currently has a 
perforated eardrum that began in service.  However, his 
testimony, in light of the medical evidence of record, is not 
competent to establish the onset of a chronic disability 
during service.  Lay evidence alone will not support a 
finding on a medical question requiring special expertise or 
special knowledge, such as diagnosis or causation of a 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A review of the veteran's service medical records revealed no 
treatment for or complaints of an ear disorder.  Although the 
veteran testified that he was first treated for a scar on his 
eardrum shortly after his discharge from the service, there 
is no objective medical evidence noting complaints of or a 
diagnosis of this condition.  The veteran's discharge 
examination, dated December 1945, lists his hearing ability 
as 40/40, bilaterally, using the watch test; 20/20, 
bilaterally, using the coin click test; and 15/15, 
bilaterally, using the whispered voice and spoken voice 
testing.  Examination of the veteran's ears revealed no 
diseases or defects.  Moreover, there is no post service 
medical evidence of record showing treatment for a perforated 
eardrum. Accordingly, the Board concludes that the evidence 
of record does not show a chronic ear disorder during the 
veteran's active duty service to which a current disorder is 
related.

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim for service 
connection for a perforated eardrum.  Since the veteran has 
not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied. See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

IV.  Conclusion

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and, depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put VA on notice of the existence of any specific, 
particular piece of available evidence that could make his 
claim well grounded.  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

In developing his claims, the veteran alleged having received 
treatment from: (1) Dr. G. Garrison, and (2) Dr. Givora.  He 
failed, however, to provide a complete mailing address for 
either of these two individuals.  In July 1998, the RO 
informed the veteran of his failure to provide complete 
addresses.  The RO's correspondence also included letters 
requesting the alleged medical records from the physicians 
and asked the veteran to forward the same.  No response from 
the veteran or the physicians has since been received.  
Pollard v. Brown, 6 Vet. App. 11 (1993) (duty to assist not 
breached by failure of the Secretary to obtain requested 
records where the appellant failed to identify specifically 
what "additional medical records" were being sought and why 
they were relevant; the duty to assist is not a one-way 
street).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for skin cancer, including basal cell 
carcinoma, is denied.

Because it is not well grounded, the veteran's claim for 
service connection for a perforated eardrum is denied.

		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

